Citation Nr: 0521075	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran served in combat, and his assertions 
regarding sustaining a right hip injury are consistent with 
the circumstances, conditions, or hardships of combat, 
despite the lack of documentation of such injury; as such, 
his assertions regarding sustaining a right hip injury are 
accepted as fact.

2.  The veteran is not shown to have residuals of a right hip 
injury that are etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a right hip injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2004 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a May 2003 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in June 2003 and July 2004.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
residuals of a right hip injury.  On his April 2003 
Application for Compensation or Pension, the veteran 
indicated that he injured his right hip in February 1951 when 
he slipped while carrying boxes of machine gun ammunition.  
He stated that he rolled down a mountainside injuring his 
left knee and right hip.  He further asserted that he was 
under fire at the time of the incident.  

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette, at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, at 392.  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

In this case, the veteran's claims file contains 
documentation which verifies his status as a combat veteran, 
such as his receipt of the Combat Infantryman Badge.  
Furthermore, the Board finds that despite the lack of service 
medical records documenting a right hip injury while in 
service, the claims file contains satisfactory lay evidence, 
in the form of an April 2003 statement from the veteran 
indicating that he injured his right hip while being under 
fire during active service.  In addition, the incurrence of a 
joint injury is entirely consistent with the circumstances, 
conditions or hardships of service.  See 38 U.S.C.A. § 1154 
(a), (b) (West 2002).  

Having conceded that the veteran sustained a right hip injury 
in service, the Board's analysis must turn to the issue of 
whether there is evidence that the veteran is currently 
suffering from a current right hip disability due to this in-
service injury.  Following a review of the evidence in this 
case, the Board finds that a preponderance of the evidence is 
against the veteran's claim.  

Private treatment record dated in June 1999 noted that the 
veteran, a farmer, complained of some right hip pain, 
especially when swinging his leg up over a piece of 
equipment.  In August 1999, he was diagnosed with 
osteoarthritis of the right hip.  Range of motion appeared to 
be reduced.  

October 1999 treatment records from Nebraska Orthopedic note 
the veteran's complaints of difficulty with his right hip 
occurring intermittently for years.  In December 1999, he 
underwent a total right hip replacement. 

At his June 2003 VA examination, the veteran stated that he 
had injured his left knee during active service when he fell 
while carrying heavy ammunition boxes.  With respect to his 
right hip, the veteran stated that it had been replaced about 
3 years prior but that he had "never had any injury to it."  
He also stated that his right hip had not been bothering him 
lately.  Following an examination, the examiner noted that 
the veteran underwent a right total hip arthroplasty and 
currently had no complaints regarding his right hip.  X-rays 
showed no evidence of complication status postoperative right 
total hip arthroscopy. 

In a July 2004 VA medical opinion, the examiner asserted that 
the earliest evidence of record noting right hip problems was 
in 1999, the same year the veteran underwent a total right 
hip arthroscopy.  When asked whether it was at least as 
likely as not that the veteran's in-service right hip injury 
resulted in his right hip arthroscopy, the examiner stated 
that there was not enough information in the claims file to 
state whether the conceded in-service injury led to and 
caused the veteran's right hip arthroscopy.  The examiner 
indicated that in addition to his right hip arthroscopy, the 
veteran appeared to have changes in his left hip.  He 
maintained that without X-rays comparing veteran's right and 
left hips prior to his 1999 arthroscopy, it was not possible 
to make any statements concerning whether an old injury 
caused his right hip arthroscopy.  He further stated that the 
veteran's right hip disorder could easily have been due to 
advancing progression of disease with age.  In sum, the 
examiner concluded that he did not have enough information to 
comment on the origin of the veteran's right hip arthroplasty 
and that any such comments would be speculation.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  In the present case, the July 
2004 VA examiner opined that he would be resorting to 
speculation if he made any comments with regard to veteran's 
in-service injury being the origin of his right hip 
arthroplasty.  As such, the Board finds service connection is 
not warranted.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a right hip injury is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


